﻿Mr. President, it is a particular pleasure for me to see you presiding over this General Assembly. I wish to congratulate you most sincerely on your election.
164.	You are the representative of a country and of a continent to which Austria feels particularly close. In the course of almost 10 years as Permanent Representative of your country you have combined rich experience and thorough knowledge with a deep devotion to the ideals of our Organization. Your qualities of leadership and diplomatic skills augur well for the work and the successful conclusion of this session of the General Assembly.
165.	At the same time, I should like to express my sincere gratitude and that of my country to your predecessor, Mr. Indalecio Lievano, the former Foreign Minister of Colombia, for the tact and the extraordinary political understanding with which he presided over the last session of the General Assembly.
166.	I also wish to say a special word of welcome to the delegation of Saint Lucia. With the admission of Saint Lucia to the United Nations this Organization has taken a further step towards the universality of its membership and strengthened its role as a forum for global international co-operation.
167.	One year ago, when I spoke before this Assembly there was little reason for optimism or satisfaction. The international situation today merits an even less positive assessment. We are living in a world of regional conflicts threatened by an uncontrolled arms race, by economic disruptions, increasing poverty in developing countries and steadily deteriorating environmental conditions. Wherever we look, we face human suffering, misery and lack of freedom.
168.	In such a situation we cannot afford to despair or to be cynical. Instead, we must confront the major international problems and try to solve them in a spirit of human solidarity.
169.	Efforts to eliminate the imbalances in the inter-national economic system have, thus far, not been very successful. Poor States continue to become poorer and rich States richer. New and renewed endeavours will be required in order to overcome the persisting problems of the world economy, especially those affecting the more disadvantaged countries.
170.	We are encouraged by the initiative taken by developing countries to launch a round of global negotiations on international economic co-operation for development. We feel that such a global round, which would take place within the United Nations system and with the full participation of all States, could make a significant contribution to the solution of major global economic problems. In order to secure the success of such negotiations special attention will have to be paid to their most careful preparation.
171.	The recent United Nations Conference on Science and Technology for Development impressively demonstrated the fact that, with the necessary political will and determination, the international community is able to respond positively and constructively to the challenges of development. We are confident that the Vienna Programme of Action on Science and Technology for Development will open new avenues of inter-national co-operation. Austria has already taken the necessary steps to contribute its share to the newly created Interim Fund.
172.	Any meaningful effort for global economic development will have to include industrialization as one of its basic elements. In agreeing on the new constitution for UNIDO, the international community has recognized the central role of that organization in the promotion and co-ordination of activities in this field.
173.	In pursuing our efforts to make progress in the various areas of the North-South dialogue, we should, above all, bear in mind two basic considerations which could help to achieve a decisive break-through in the establishment of a just and new international economic order.
174.	On the one hand, l am thinking of the concept of a significantly increased transfer of resources from industrialized to developing countries, a concept which has repeatedly been put forward by the Federal Chancellor of Austria, Mr. Bruno Kreisky. If properly implemented, it would provide developing countries with additional means for the development of their infrastructures.
175.	On the other hand, I should like to reiterate our conviction that in a world of limited resources, mounting arms expenditures represent an enormous waste of technical and of human resources. They should finally be brought under control. Reducing arms expenditures would undoubtedly make a substantial contribution to bridging the economic gap between developed and developing countries.
176.	The efforts of the international community to take specific, militarily significant and verifiable steps towards arms control and disarmament have, unfortunately, in no way prevented the unobstructed continuance of the arms race. The immense danger created by the arms race for the future existence of mankind has not diminished.
177.	On 18 June of this year, the second SALT Treaty was signed by the United States and the Soviet Union in Vienna. This was a very important step in the process of reduction of tensions between East and West. Impetus for that process is indeed urgently needed. The political importance of this treaty cannot be overrated. We are happy that this historic event took place in Vienna.
178.	This positive evaluation of the second round of SALT, however, cannot make us forget that the treaty represents only a step on the way towards disarmament. Our satisfaction with the signing of the SALT treaty is combined with the earnest hope that the treaty will soon be ratified; and that it will be followed by further negotiations leading to a meaningful reduction of the threatening arsenals of the nuclear-power States. Furthermore, the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, scheduled for next year, should serve as a timely reminder of the urgency of effective disarmament in the nuclear field.
179.	"We also hope that the successful completion of the second round of SALT will stimulate other efforts in the military sphere aimed at the relaxation of tensions.
180.	In this context we have in mind in particular the Vienna negotiations on the mutual reduction of forces in Central Europe. After more than six years of negotiation, tangible results are essential for the whole of Europe.
181.	We expect, moreover, that the Treaty will have positive effects on the outcome of the second follow-up meeting of the Conference on Security and Cooperation in Europe to be held next year in Madrid. There are many indications that questions relating to detente in the military field will play an important role at the Madrid meeting. Initiatives such as the plan for a European disarmament conference submitted by France and the proposals made by the Warsaw Pact States in May of this year lend justification to hopes for progress particularly in the context of initiatives for confidence-building measures.
182.	Austria attaches great importance to disarmament measures since we are convinced that a continued positive development of detente largely depends on success in the area of disarmament. Austria strongly believes in the policy of detente for which we do not see any meaningful alternative. However, without visible progress in stemming the arms race this policy would lose credibility and would be compromised.
183.	In the area of human rights there is already talk of a so-called third generation of human rights. At the same time we must note with dismay that in large areas of the world not even the first generation of human rights—that is, those basic rights flowing from the concept of individual freedom—have been implemented. Each day we hear of trials where the most severe penalties are handed down, without compliance with even the most elementary right of defence. We hear of torture, expulsion and oppression. The death penalty remains a recognized practice in the criminal law systems of many States. In Austria, we firmly reject that type of punishment as being incompatible with human identity and the sanctity of human life. We hope that efforts to eliminate universally this cruel and inhuman punishment will soon prove successful. The initiatives undertaken within the Council of Europe are of particular importance in this area.
184.	The situation is equally depressing in the area of implementation of the so-called second generation of human rights, that is, those basic rights which flow from the concept of equality and which are meant to ensure the material requirements for human existence. I need only refer, for example, to the daily reports on the high rate of unemployment in many parts of the world. The situation of unemployed youths who are denied the right to work from the very outset is particularly alarming. We must also not forget the millions of people whose lives are threatened by hunger and who face the future without hope for any improvement in their economic and social conditions.
185.	This is particularly true of the millions of refugees living in many parts of the world. All those refugees are victims of human rights violations, both those who seek asylum as the result of racial or religious discrimination or political persecution and those persons who are denied the right to a homeland or who are forced by hunger to leave their country.
186.	In Europe there are many thousands of such persons; while in the Middle East 650,000 Palestinians are still living in camps. In Africa several million people are forced to live as refugees in miserable and often hopeless conditions. In the course of this year the exodus of refugees in South-East Asia caused a dramatic situation which called for immediate action. We gratefully acknowledge the efforts of the Secretary-General, Mr. Kurt Waldheim, who, prompted by that compelling situation, convened a Meeting on Refugees and Displaced Persons in South-East Asia in Geneva in July for the purpose of improving the lot of those refugees. That Meeting had a purely humanitarian objective, which it achieved thanks to numerous commitments to provide assistance. However, the political issue underlying the refugee problems remains unsolved. I can only repeat the appeal that I made at Geneva for respect of the basic rights of all persons to ensure that no one is forced to seek asylum abroad any longer.
187.	At this point I should like to underline the extraordinary efforts of the United Nations High Commissioner for Refugees in carrying out his ever- increasing tasks for the alleviation of the lot of refugees throughout the world and to convey to him and his staff the gratitude of my Government.
188.	Terrorism constitutes a serious threat to human rights, to the existing order of our societies and even to world order itself. We firmly condemn every manifestation of terrorism, whether it be politically motivated or purely criminal. We condemn any act of terrorism by private individuals, organized groups or States. There can be no justification for terrorism whatsoever. We support all efforts by the international community to combat terrorism, in particular the initiatives taken in this regard by the United Nations. We are pleased to note that the Ad Hoc Committee on the Drafting of an International Convention Against the Taking of Hostages has succeeded in completing a draft text. We hope that that draft will soon meet with general approval.
189.	Of the many conflicts in today's world I wish to refer only to three which I consider to be representative of the many existing elsewhere: Cyprus, the Middle East and southern Africa. 
190.	Austria, like many other countries, had hoped that substantial progress would be achieved as a result of the decision reached in May of this year to resume the talks between the ethnic communities in Cyprus. So far those hopes have not materialized.
191.	The fact that United Nations troops have been present in Cyprus for 15 years now should induce the parties to the conflict to work harder to achieve a lasting solution satisfactory to both communities. The presence of United Nations troops in Cyprus should also serve the purpose of creating the necessary conditions for a negotiated settlement. It is important that no one get the impression that the United Nations presence in Cyprus is sanctioning the status quo.
192.	I should like to take this opportunity sincerely to thank the Secretary-General for his untiring efforts to mediate between the two parties to the conflict. At the same time I should like to thank all United Nations soldiers in Cyprus, as well as in the Middle East, for their contribution in support of United Nations peacekeeping operations and to express to them our full appreciation.
193.	The crisis in the Middle East, owing to its complexity and its relation to political, economic, social, religious and human rights problems, is one of the most explosive and dangerous in the world.
194.	We fully recognize the efforts made by Israel and Egypt, supported by the United States of America, which finally led to the conclusion of the Egyptian- Israeli Treaty of Peace of 26 March 1979. Unfortunately we have to note that no further steps which are necessary for a comprehensive, just and lasting peace, based on the principles set forth in Security Council resolution 242 (1967) and on the recognition of the national rights of the Palestinian people, have been forthcoming.
195.	However, there are also positive elements in recent developments. We are of the impression that the PLO has modified its earlier political objectives and has thus gained a more realistic assessment of the political possibilities in the Middle East. At the same time, the international community shows an increased tendency to realize that there can be no lasting peace without a just settlement of the Palestinian question. Such a settlement can be achieved only through direct negotiations with the Palestinians. The great majority of Palestinians today accept the PLO as their representative. The situation has evolved in such a way that negotiations with the Palestinian people are possible only through the PLO. It is likewise clear that whoever is interested in learning the views of the Palestinians will also have to establish contact with the PLO. As long as the Palestinian question is not resolved and Security Council resolution 242 (1967), including the general recognition of the secure existence of the State of Israel, not fully implemented, there will be no peace in the Middle East.
196.	Since the peace efforts of the past two years have not produced the results we have all hoped for, it will again be the task of the United Nations to strengthen its efforts in this regard. Therefore, it appears to me desirable to invite the Secretary-General to convene a forum for direct negotiations among all involved and interested parties.
197.	Events in Lebanon confront us with the tragic result of this unresolved conflict. The many victims of the conflict and the extensive destruction it has caused give us ample proof of the urgency of achieving peace in the Middle East. The world should not and must not sit by passively while this small and long-suffering country continues to be the victim of constant military intervention.
198.	The situation in South Africa gives us cause for great concern. There is little indication that the South African Government is moving away from its policy of institutionalized racial discrimination. The oppression of the opponents of apartheid, the banning of organizations and the continuation of the policy of bantustanization can only increase tensions in southern Africa and lead to tragic results. Austria condemns the policy of apartheid and advocates continued United Nations efforts to eliminate this form of institutionalized human rights violations.
199.	Last year we had hoped that we would soon be able to welcome Namibia among the Members of the United Nations. Our hopes have again been frustrated. Nevertheless, we remain convinced that the United Nations plan for the establishment of an independent and democratic Namibia is the only feasible and promising way to achieve a peaceful solution of the Namibian problem. We strongly appeal to all parties concerned to be ready to co-operate in order to make it possible for the negotiations to be resumed and successfully concluded. Austria remains ready to participate actively in the implementation of the United Nations plan.
200.	The Meeting of Heads of Government of Commonwealth Countries, held in Lusaka last August, has brought about a new stage in the question of Southern Rhodesia. We welcome the efforts of the front-line States to facilitate solutions to the benefit of the people of Zimbabwe. We also appreciate the new initiative undertaken by the United Kingdom to reach a solution acceptable to all parties.
201.	Although the picture of the world situation I have presented is hardly optimistic, I do not wish to join the critics of our Organization. On the contrary, I realize that the international situation would be even worse without the help of the United Nations. A world organization and a world order, as imperfect or ineffective as these may appear at this moment, are becoming increasingly necessary and even indispensable. The creation of a new world order and universal peace and security: this is the challenge of our time.
202.	While the methods and means of traditional diplomacy may be sufficient to keep some of the great problems under control, they cannot offer lasting solutions. We must find new ways to resolve conflicts. Such measures are already the subject of intensive study by the scientific community, particularly in the field of peace research.
203.	We should try to apply science and its perceptive capacity to the organization of international cooperation and to the cause of improving the political decision-making process. A mere fraction of the human intelligence and ability now being wasted on the development of vast military arsenals could, if used in these positive directions, yield promising results.
204.	In any event, greater use must be made of science and scientific knowledge in order successfully to face the ever-growing problems and dangers which plague mankind today and which are often the root of political conflicts. I am referring in particular to problems relating to energy, the exploitation of new technology and the protection of the environment.
205.	Among these problems the question of energy appears to us of particular significance, since it is at the very centre of many issues of future economic and social development. The growth prospects of the world economy will to a large extent depend on the way in which we are able to deal with this problem. We feel that especially in the field of energy there is an urgent need for a strengthened international framework for action. We believe that the United Nations would be a most suitable forum for dealing with the energy problem on an overall global basis. In this context the United Nations Conference on New and Renewable Sources of Energy to be held in 1981 in our view assumes special significance and importance.
206.	Bearing this in mind, the Austrian Federal Government has decided to invite the United Nations to convene that Conference in Vienna. We believe that the Austrian capital, as the seat of a number of important international and United Nations organizations and agencies in the field of energy, industry and technology, would offer a most appropriate setting for the conference.
207.	In accordance with its traditional policy of neutrality, Austria wishes to live in peace and freedom with all nations of the world. While differences in the degree and intensity of our relations still exist, we have succeeded in establishing good and friendly relations with all countries. This applies in particular, and irrespective of their social and political system, to our neighbours and to the permanent members of the Security Council. The Austrian Government will continue to make every effort to pursue a consistent policy of detente by not only maintaining but also further developing good relations in all areas.
208.	In this context, I would like to refer to the non- German-speaking ethnic groups living in Austria. We consider them as an enrichment of our cultural life. These groups serve at the same time as a bridge to neighbouring States. It is therefore our declared will and policy to guarantee the existence of these ethnic groups and to protect their language and culture.
209.	It has been almost 10 years now since Austria and Italy agreed, in accordance with General Assembly resolutions 1497 (XV) and 1661(XVI), on a proposal for the solution of the question of South Tyrol. This solution has been approved in a democratic way by the competent political bodies of Austria, Italy and South Tyrol. The consensus on a new arrangement for the autonomy of South Tyrol, together with the ongoing implementation of the planned measures contained in the so-called South Tyrol package, have created new possibilities for better neighbourly co-operation between Austria and Italy.
210.	Despite the progress made over the last few years, I must however note that a number of issues, including some of vital importance, have not yet been successfully resolved. Nevertheless, we may continue to hope that our efforts will—in the well-perceived interests of all parties—succeed in achieving solutions to the remaining problems in the near future.
211.	In concluding my statement I should like to reaffirm Austria's strong support for the United Nations. On 23 August this year Austria handed over the Vienna International Centre to the United Nations. This will serve as the permanent headquarters for a number of important organizations and agencies of the United Nations system. This should be seen as a symbol of Austria's continued commitment to the United Nations,
